PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/409,464
Filing Date: 18 Jan 2017
Appellant(s): Henriques et al.



__________________
William N Hughet (Reg. No. 44,481)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 February 2021 appealing the Final Office Action mailed on 08/25/2020.(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 09 November 2015 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 11-13 and 17-19 rejections have been withdrawn.

(3) Response to Argument
1.	appellant argues: Claims 1 and 20 (page 10, para [0001]), Jagannathan, does not teach or suggest “automatically gather instances of the different types of data resources from the different types of sources, including store each gathered instance in the server storage". 
Examiner respectfully disagrees, 
With regards to a), Examiner notes Jagannathan discloses automatically gather instances of the different types of data resources, such as respective social contacts profile data including posted reviews and photos and location-based profile data from the different types of application sources (see 

2.	 Appellant argues: Claims 1 and 20 (page 10, para [0001]), Jagannathan, does not teach or suggest “wherein the gathering of the instances includes gathering and storing metadata of the data resources corresponding to the gathered instances, the metadata describing an activity between a user and use of the respective data resources”.
Examiner respectfully disagrees,
With regarding b), Examiner notes metadata is not ‘defined’ in specification of instant application; there are no special definitions in instant application regarding the definition of metadata, Jagannathan discloses gathering and storing metadata of the data resources in social contact data corresponding to the gathered instances of user interaction frequency, the metadata describing an activity between a user and use of the respective data resources (see Jagannathan Figs. 6A-B, Fig. 7, para [0079] “another user ("Mandy") is planning a happy hour with her coworkers. Knowing which contacts Mandy is inviting and the type of event it will be (e.g., happy hour, dinner, movies, etc.), techniques described herein can be used to provide location suggestions for that event. These suggestions could take into consideration more convenient locations (e.g., by location-based profiles or manual calendar input) for selected social contacts, 

3.	 Appellant argues: Claim 2 (page 19, para [0002]), Kuchoor, does not teach or suggest “wherein the different types of sources comprise a plurality of target applications other than the querying application, the plurality of target applications including a plurality of applications of different types to one another”.
Examiner respectfully disagrees,
With regarding c), Kuchoor discloses a collaboration platform comprising a plurality of different application types to share data, form chat sessions, receive update broadcasts, and provide a social network environment for organizations or groups of entities (see Kuchoor Fig. 2b, para [0044-0045] “the collaboration platform provides an enterprise social network for an organization, company, or other entity or group of entities. Through the collaboration platform, users can collaborate on projects such as sale pitches, presentations, documents, product development activities, marketing campaigns, research, and much more. Users can form ad hoc groups, share files, follow coworkers and data to receive broadcast updates, and much more. It should be appreciated that aspects of the system may be used to implement other types of web sites and applications having various and different purposes (e.g., e-learning, educational sites, virtual education, technical support, or customer support). [0045] In particular, the collaboration platform includes a server 132 having components similar to the components shown in FIGS. 8-9 and described below. For example, the server includes a processor, memory, applications 135, and storage 140. A web server 153 delivers web pages and other data from the storage to the browsers. Some 

4.	 Appellant argues: Claim 3 (page 20, para [0001]),Kuchoor, does not teach or suggest “wherein the plurality of different types of applications comprise any two or more of: word processing application, spreadsheet application, slideshow application, drawing application, email client, IM client, VoIP client, calendar application, collaborative workspace application, social media application, and/or file sharing application”.
Examiner respectfully disagrees,
With regarding d), Kuchoor discloses a collaboration platform comprising a plurality of different application types to share data, form chat sessions, receive update broadcasts, and provide a social network environment for organizations or groups of entities (see Kuchoor Fig. 13, para [0046], “A chat server 155 is responsible for managing chats or a chat session between two or more users. A chat may be referred to as an instant message. A chat session is a form of communication over a network (e.g., Internet) that offers real-time or near real-time transmission (e.g., within 150 ms of latency) of text-based messages. A chat session may instead or additionally include live audio (e.g., voice), video calling or video chat, pictures, or images”, para [0181-0182], “assume that User1 invited User2 and User3 to a screen sharing session, where User1 was the presenter 


5.	 Appellant argues: Claim 4 (page 20, para [0002]), Wise, does not teach or suggest “the processor is further configured, if the search query does not specify the type of application as a search criterion, then in response to search amongst multiple different ones of said types of application for inclusion in the search results”.
Examiner respectfully disagrees,



6.	 Appellant argues: Claim 5 (page 15, para [0001]), Jagannathan, does not teach or suggest “wherein the data resources comprise word processing documents, spreadsheets, slideshows, drawing files, images, videos, emails, calendar events, tasks, and user profile information”.
Examiner respectfully disagrees,
With regarding f) Jagannathan discloses data resources on a mobile device user interface (see Jagannathan Figs. 6A-B, para [0060-0061], “FIG. 6A shows an illustrative screenshot 600a of the "home screen" GUI display (e.g., GUI display 520 of FIG. 5A) on a user's mobile client device while at the user's home. As illustrated, while at home, the user's home screen shows a number of application representations for downloaded applications, including "Message Inbox," clock, "Status," "Contacts," and "Calendar" applications. [0061] In the illustrated scenario, it has been determined by application relevance determinations that the user is likely to interface with messaging and communications functions (through the inbox and contacts applications), to want to know the current time and upcoming schedule entries, and to constantly 

7.	 Appellant argues: Claim 6 (page 15, para [0001]), Jagannathan, does not teach or suggest “wherein the different types of data resources comprise any two or more of: files, stored communications, calendar events, tasks, sites, and/or user profile information”.
Examiner respectfully disagrees,
With regarding g) Jagannathan discloses stored communication and calendar events (see Jagannathan Figs. 6A-B, para [0061], “it has been determined by application relevance determinations that the user is likely to interface with messaging and communications functions (through the inbox and contacts applications), to want to know the current time and upcoming schedule entries, and to constantly update a status entry (e.g., to a blog, a social networking site, etc.). Notably, the "Contacts" application representation is configured to show entries from the user's contact list that are most likely to be contacted from the home location”, para [0078-0079], “For example, recommendations of relevant locations could be prioritized when his social contacts have also posted reviews and/or photos of that restaurant on a social networking site. Eric's very closest friends may even allow him to view 


8.	 Appellant argues: Claim 7 (page 15, para [0001]), Jagannathan, does not teach or suggest “wherein the processor is further configured to search amongst multiple different types of data resources for inclusion in the search results when the search query does not specify the type of data resources as a search criterion”.
Examiner respectfully disagrees,
With regarding h) Jagannathan discloses displaying relevant applications based on social context (see Jagannathan Figs. 6a-b, para [0067-0068], “in moving from FIG. 6A to FIG. 6B, it is apparent that the Message Inbox, Clock, 


9.	 Appellant argues: Claim 8 (page 18, para [0001]), Kuchoor, does not teach or suggest “wherein some or all of the data resources comprise a plurality of files, and the files comprise different types of files”.
Examiner respectfully disagrees,
With regarding h) Kuchoor discloses different file formats for a respective user’s desired file formats (see Kuchoor para [0180-0181], “a feed may be, without limitation: data that represents chat messages exchanged during the screen sharing session; screen capture files (in any desired file format); audio content captured from end user microphones; video content captured from end user webcams or video cameras; or the like. In preferred embodiments, a plurality of content feeds are utilized to record and save the complete screen sharing session, including messages, uploads, downloads, posts, file shares, etc. [0181] As one non-limiting example, assume that User1 invited User2 and User3 to a screen sharing session, where User1 was the presenter user and the screen sharing session involved audio, video, screen data, files, and chat. User2 joined the screen sharing session as usual, but User3 was unavailable and, therefore, missed the session. For this example, User2 joined the session only with audio and chat support, i.e., User2 saw User1's screen, User1's camera feed, and User1's chat texts, and User2 listened to User1's audio stream. Moreover, User1 (who was the presenter) was able to listen to User2's audio and view User2's chat messages. This example also assumes that during the session User1 and User2 exchanged one or more files (such as .ppt, .xlx, and .txt files), along with 


10.	 Appellant argues: Claim 9 (page 18, para [0001]), Kuchoor, does not teach or suggest “wherein the different types of files comprise any two or more of: word processing document, spreadsheet, slideshow, vector graphic drawing, image and/or video”.
Examiner respectfully disagrees,
With regarding j) Kuchoor discloses different types of files, such as slideshow and video type files (see Kuchoor para [0181-0182], “Moreover, User1 (who was the presenter) was able to listen to User2's audio and view User2's chat messages. This example also assumes that during the session User1 and User2 exchanged one or more files (such as .ppt, .xlx, and .txt files), along with text messages using a chat feature. All the shared content was stored in the cloud, with time stamp information intact. [0182] When User3 (who missed the live session) attempts to play back the screen sharing session offline, he is able to select content associated with User1 (e.g., audio, video, screen share data, chat, shared files), and content associated with User2 (e.g., audio, chat). Moreover, while User3 views the session, he may generate his own content feeds (audio, video, chat, files, etc.)”). Therefore, slideshow and video type files.


11.	 Appellant argues: Claim 10 (page 21, para [0001]), Jagnnathan, does not teach or suggest “wherein the processor is further configured to search amongst multiple different ones of said types of files for inclusion in the search results when the search query does not specify the type of file as a search criterion”.
Examiner respectfully disagrees,
With regarding k) Jagannathan discloses displaying relevant applications based on social context (see Jagannathan Figs. 6a-b, para [0067-0068], “in moving from FIG. 6A to FIG. 6B, it is apparent that the Message Inbox, Clock, and Calendar application representations are removed from the home screen of the GUI display, while the Map, Search, and Media Gallery application representation are added to the home screen of the GUI display. In some cases, execution of the corresponding applications is unaffected, and changes in application relevance scores only affects whether and how the application representations are displayed. In other cases, changes in the application relevance scores causes applications to be automatically executed (e.g., startup, move to the foreground, actively update, etc.), or causes execution of an application to automatically halt (e.g., to pause, shut down, move to a background process, etc.). For example, when the user moves to San Francisco, a Map application may automatically execute and download information to be displayed as part of the application representation. [0068] It is assumed for the illustrative scenario of FIGS. 6A and 6B that the user enjoys updating the Status application both while at home and while traveling. Accordingly, the user has 

12.	 Appellant argues: Claim 14 (page 18, para [0001]), Kuchoor, does not teach or suggest “wherein one, some or all of the plurality of sources are provided by a provider of the system but are hosted elsewhere within the system”.
Examiner respectfully disagrees,
With regarding l) Kuchoor discloses a collaboration platform with an application platform (see Kuchoor Fig. 1, Fig. 9, para [0044-0045], “the collaboration platform provides an enterprise social network for an organization, company, or other entity or group of entities. Through the collaboration platform, users can collaborate on projects such as sale pitches, presentations, documents, product development activities, marketing campaigns, research, and much more. Users can form ad hoc groups, share files, follow coworkers and data to receive broadcast updates, and much more. It should be appreciated that aspects of the system may be used to implement other types of web sites and 

13.	 Appellant argues: Claim 15 (page 18, para [0001]), Kuchoor, does not teach or suggest “wherein one, some or all of the plurality sources are third-party sources outside of the system”.
Examiner respectfully disagrees,
With regarding m) Kuchoor discloses third-party application developers (see Kuchoor Fig. 9, para [0135-0136], “Application platform 818 may be a framework that allows the applications of system 816 to run, such as the hardware and/or software, e.g., the operating system. In an embodiment, on-, third party application developers.

14.	 Appellant argues: Claim 16 (page 18, para [0001]), Kuchoor, does not teach or suggest “wherein at least some of the plurality of sources are comprised of different servers to one another, the different servers being 
Examiner respectfully disagrees,
With regarding n) Kuchoor discloses different servers in different geographic locations (see Kuchoor Fig. 9, para [0143], “If more than one MTS is used, they may be located in close proximity to one another (e.g., in a server farm located in a single building or campus), or they may be distributed at locations remote from one another (e.g., one or more servers located in city A and one or more servers located in city B). As used herein, each MTS could include one or more logically and/or physically connected servers distributed locally or across one or more geographic locations. Additionally, the term "server" is meant to include a computer system, including processing hardware and process space(s), and an associated storage system and database application (e.g., OODBMS or RDBMS) as is well known in the art”). Therefore, servers in different geographic locations.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Courtney Harmon/           Examiner, Art Unit 2159                                                                                                                                                                                             

Conferees:


/CRESCELLE N DELA TORRE/           Primary Examiner